DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species of PDL! (table 3A); BRAF (table 3b); ALK (table 3C) and ERBB2 (table 3D)  in the reply filed on 3/04/2022 is acknowledged.  The traversal is on the ground(s) that Ayers et al. does not disclose the technical feature of the claims and that the species have the same common property of a relationship to a patient suffering from proliferative disease to treatment.  This is not found persuasive because as noted below, the technical feature has been disclosed by the prior art and therefore the requirement is maintained.  Furthermore with regard to the common property, as discussed below, these are not considered to have a common property as the property of having a relationship to treatment is not from the very nature of the differing genes.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5,7,9,11-18, 20,22-24, 31-32, and 36 are pending.  Claims 4, 6, 8, 10, 19, 21, 25-30, 33-35 have been cancelled.
Claims 2-3, 13-15, 31-32 are withdrawn as being drawn to a nonelected invention or species.
An action on the merits for claims 1, 5,7,9,11-12, 16-18, 20, 22-24 and 36 is set forth below. 
Specification
Table 3A provides reference numbers, however, it is not clear what these numbers are attempting to encompass.   Therefore the specification is objected to as having information in Table that is not clear what it is supposed to encompass by the numbers (for example NCT02644369).
Improper Markush
Claims 1, 5,7,9,11-12, 16-18, 20, 22-24 and 36 are   rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The Markush groupings of genes listed in the tables  are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
      A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of the   genes being correlated with cancer in subjects. Accordingly, while the different sequences are asserted to have the property of being correlated with peritoneal, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited sequences possess the common property of being associated with treatment.  There is no evidence of record to establish that it is clear from their very nature that the recited control markers possess the common property of being having a relationship of treatment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5,7,9,11-12, 16-18, 20, 22-24 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of performing any combination of steps a-e which encompasses numerous determinations of gene data for susceptibility to treatment that targets a component of the PD1/PDL1 pathway.   The claims therefore encompass any species and any sample and functionally determining correlation of any combination of overexpression and aberrant levels, SNV, presence of a aberrant gene fusion, non-normal copy number or TMB level of greater equal to 6 mut/Mb however, the specification has not provided that these species would have the same activity. 
Therefore, the claims are drawn to any sample from any species and determining that the patient susceptibility to treatment using an agent which targets a component of the PD1/PD-L1 pathway.  This is a  large genus and there is no written support that these species would functionally determine subtype.  Although the specification teaches specific embodiments , the claims are drawn to any sample and any species and any level of expression, SNV mutation, gene fusion, copy number in a large number of gene and gene combinations.  As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that expression are functionality associate with subtypes, however, the specification does not provide the critical guidance that these expression levels are predictably the same in any samples or species.  Further, the specification does not provide this functionality with regard to the breadth of any species or samples.    
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such the specification has not provided written support for the functionality of expression level of the biomarkers and treatment  in any subject. 
The art teaches that presence variety in the region in the same gene does not indicate that each of the genes is associated with the same diseases.  Meyer et al. (US Publication 2003/0092019 May 15, 2003), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia.  Specifically, Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, and therefore an association exists.  Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with disease.  Thus, Meyer exemplifies that the association of variations in a region in a gene does not indicate that all variations in regions within the gene are associated with the same functionality.  
Further, it is highly unpredictable as to whether the results obtained in human subjects could be extrapolated to other organisms. Knowledge that mutations occur in a gene from one organism (i.e. humans) does not allow one to conclude that the gene, and the mutations the gene will also occur in other organisms and will be associated with functionality of preventing or treating relapsed leukemia. Juppner (Bone 1995 Vol 17 No 2 Supplement 39S-42S) teaches that interspecies extrapolation is unpredictable.  Specifically, Juppner teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (abstract; pp.39S-40S). As such it is unpredictable as to whether particular mutation, will also be present in other organisms and will be associated with treatment.  
The unpredictability of the interspecies conservation of polymorphic sites is demonstrated in the prior art of Mummidi et al (Journal of Biological Chemistry 2000 Vol 275 No 25 pages 18946-18961  ).  Mummidi et al teaches the sequence analysis of the CC chemokine receptor 5 (CCR5) gene in humans and non-primates.  Notably, the reference teaches that some positions that are polymorphic in the human gene are not polymorphic in other non-primate animals, and vice versa (p.18950, Fig 1).  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the expression of the recited biomarkers and the various detection of each in any sample from any species and the functionality of treatment.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5,7,9,11-12, 16-18, 20, 22-24 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5,7,9,11-12, 16-18, 20, 22-24 and 36 are indefinite of the recitation of Table 3a, 3b , 3c and 3d.  As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.     
Claims 1, 5,7,9,11-12, 16-18, 20, 22-24 and 36 are indefinite over the required steps to perform in Claim 1.  In particular the separation of steps a-e has an “and/or” and as such it is not clear if the claims are intending any combination or any single step of a-e and/or e. Further more step g appears to require overexpression of mRNA  (which appears to be step b.  however, is “aberrant levels of RNA expression” encompassing the same step b?  It is not clear how to related the step b to step b.  Furthermore, step g encompasses overexpression of mRNA “and or” any of the presence from the list, however, it is not clear that step b must be performed based upon the “and/or” of step e.  Therefore the metes and bounds are unclear. 
	Claim 24 is indefinite.  In particular the claim requires different numbers of mutations/megabases that are not > or equal to 6 (rather lower amounts).  As such it is not clear how it limits the claims as step g requires a particular levels of TMB. 
Claim 36 is indefinite over the metes and bounds of the listed steps.  In particular the method carries out the method of claim 24 and then develops a recommendation based upon the analysis.  However, it is not clear how to relate the last step of claim 24 to the customization for treatment.  Therefore the metes and bounds are unclear as it is not clear how to develop the recommendation based upon the data. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5,7,9,11-12, 16-18, 20, 22-24 and 36 are rejected are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of overexpression of mRNA and presence of more than one of said aberrant levels of RNA, SNV, aberrant gene fusion, non-normal copy number and/or TMB level and susceptibility to said agent. This judicial exception is not integrated into a practical application because the claims require steps measuring expression level and does not provide a step to integrate the judicial exception.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of measuring does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon  
The correlation of overexpression of mRNA and presence of more than one of said aberrant levels of RNA, SNV, aberrant gene fusion, non-normal copy number and/or TMB level and susceptibility to said agent is a judicial exception.  The steps of measuring, analysis, detection and determining use known hybridization and genetic analysis methods.  Furthermore, claim 36 requires a step of developing a customized recommendation for treatment or continued treatments and administering therapy or treatment.  In particular, this is considered a generic step that includes a mental step (recommendation) in combination with any generic therapy.  As such the step does not integrate the judicial exception into a specific treatment step. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of measuring genetic variations, this is considered routine and general steps of measuring by hybridization or genetic assays.   Spigel et al. (Journal of Clinical Oncology Vol 34 May 20, 2016 p 9017) teaches methods of detecting in a sample of PDL1 amplification  ( b) and tumor mutational load (f)  that was greater than 6 >6 mut/Mb (last 2 paragraphs and table).  Spigel et al. teaches using the date as indicator of susceptibility to PD1/PDL1 therapies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,7,11-12,16-18, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spigel et al. (Journal of Clinical Oncology Vol 34 May 20, 2016 p 9017).
With regard to claims 1, 11-12, Spigel et al. teaches methods of detecting in a sample of PDL1 amplification  ( b) and tumor mutational load (f)  that was greater than 6 >6 mut/Mb (last 2 paragraphs and table).  Spigel et al. teaches using the date as indicator of susceptibility to PD1/PDL1 therapies. 
With regard to claim 5, Spigel et al. teaches the samples have cancer (table). 
With regard to claim 7, Spiegel et al. teaches the identification using genomic analysis (e.g. DNA or RNA). 
With regard to claims 16-18, Spiegel et al. teaches ALK fusions (table). 
With regard to claim 22-24, Spigel et al teaches a method of tumor mutational load that was greater than 6 >6 mut/Mb usining a wilcoxon singed rank test  (last 2 paragraphs and table) and as such would encompass a score of 2 (step ii of claim 24). .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spigel et al. (Journal of Clinical Oncology Vol 34 May 20, 2016 p 9017) in view of Yeh et al. (US Patent Application Publication 2019/0024127 effective filing date 2/12/2018).
 Spigel et al. teaches methods of detecting in a sample of PDL1 amplification  ( b) and tumor mutational load (f)  that was greater than 6 >6 mut/Mb (last 2 paragraphs and table).  Spigel et al. teaches using the date as indicator of susceptibility to PD1/PDL1 therapies. 
However Spigel et al. only teaches genomic analysis and tumor mutational load, Spigel does not teach using a target semiconductor sequencing to cover the entirety of the coding regions. 
With regard to claim 9, Yeh et al. teaches determination of mutations status and tumor load in a cancer patient (para 131).  Yeh et al. teaches that amplification of DNA can include the entirety of the sample using semiconductor based sequencing (para 363). 
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method of Spigel et al. to use a known method of sequencing to determine changes in the structure including the semiconductor sequencing of Yeh et al.  The ordinary artisan would be motivated to use semiconductor sequencing as Yeh et al. teaches sequencing can be performed on driver genes from cancer patients and therefore it is a known method of sequencing structures for analysis. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spigel et al. (Journal of Clinical Oncology Vol 34 May 20, 2016 p 9017) in view of Mortimer et al. (US Patent Application Publication 2019/0085406 effective date 4/18/2016).
 Spigel et al. teaches methods of detecting in a sample of PDL1 amplification  ( b) and tumor mutational load (f)  that was greater than 6 >6 mut/Mb (last 2 paragraphs and table).  Spigel et al. teaches using the date as indicator of susceptibility to PD1/PDL1 therapies. 
However Spigel et al. only teaches genomic analysis and tumor mutational load, Spigel does not teach determining copy number of ERBB2. 
With regard to claim 20, Mortimer et al. teaches method of determining copy number variation of ERBB2 for risk of tumors (para 34-67).
Therefore it would be prima facie obvious to one of ordinary skill at the time of the effective filing date to modify the method of Spigel et al to further screen other known variations including the copy number variation of ERBB2 as taught by Mortimer et al.  The ordinary artisan would be motivated to screen other known genetic variations in order to make assessments of the cancer patient using known analysis.  ERBB2 CNV has been shown to be associated with cancer risk and therefore it would be obvious to screen patients with risk for these CNV to provide additional data of the patient. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spigel et al. (Journal of Clinical Oncology Vol 34 May 20, 2016 p 9017).
 Spigel et al. teaches methods of detecting in a sample of PDL1 amplification  ( b) and tumor mutational load (f)  that was greater than 6 >6 mut/Mb (last 2 paragraphs and table).  Spigel et al. teaches using the date as indicator of susceptibility to PD1/PDL1 therapies. 
However Spigel et al. does not specifically teach treating comprising developing customized recommendation for treatment or continued treatment and administering therapy.
With regard to claim 36 Spigel et al. state that these correlations may provide clinically useful predictors of response  to ICPI and other targeted therapies.
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to perform the steps suggested by Spiegel et al.  The ordinary artisan would be motivated to perform the suggested steps in order to treat the patients with cancer with the appropriate cancer.  The ordinary artisan would have a reasonable expectation of success as Spigel suggests that such correlations can be used for developed customized recommendation. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634